Citation Nr: 1638947	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board remanded this issue for additional development in March 2016.  Unfortunately, another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 remand, the Board directed the RO to schedule the Veteran for a Travel Board hearing pursuant to the hearing request in his June 2012 substantive appeal.  The Board directed the RO to send the notice of this hearing to the address on Trove Drive, and not the address on Chateau Drive, unless VA was notified by the Veteran or his accredited representative that he had a new mailing address.  Unfortunately, the July 2016 notice of hearing was sent to the Chateau Drive address, and the Veteran did not appear for the August 2016 Board videoconference hearing that was scheduled.  Therefore, another remand is necessary to schedule the Veteran for a Travel Board hearing and send the notice of hearing to the Trove Drive address.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board hearing.  Notice of this hearing should be sent to the address on Trove Drive, unless VA is notified by the Veteran or his accredited representative that he has a new mailing address. Such notification should be documented and associate with the Veteran's claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




